DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8-14 & 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a video encoding and decoding method and apparatus.
Prior art was found for the claims as follows: 
Gao et al. (CN 105791877 A) (hereinafter Gao) 
Ugur et al. (US 2009/0097547 A1) (hereinafter Ugur) 
Q. Guo, C. Zhang, Y. Zhang and H. Liu, "An Efficient SVD-Based Method for Image Denoising," in IEEE Transactions on Circuits and Systems for Video Technology, vol. 26, no. 5, pp. 868-880, May 2016 (hereinafter Guo) 10.1109/TCSVT.2015.2416631.
Mestha et al. (US 2013/0108236 A1) 
Sole et al. (US 2011/0268183 A1)

Regarding claim 1, and similarly claim 2, Gao discloses a video encoding and decoding method [Pg. 1, Technical Field, method for adaptive filtering in CODEC] comprising:
determining an image block set based on one or more similar image blocks of an image block to be processed [Pg. 8, Embodiment 1, Decomposing each color component of the reconstructed video image into NxN image blocks, and selected K image blocks Gi = {yi, 0, yi, 1,…, yi, K}, as image block set (group), that are most similar to each image block];
generating an initial structure matrix of the image block set based on a pixel value of each image block in the image block set [Pg. 8, Embodiment 1, Each image block group is organized into a similar block matrix, as initial structure matrix, based on similarity between different image blocks measured according to mean square error of the pixel values in different image blocks];
performing a filtering process on the initial structure matrix to obtain a reconstructed structure matrix, the reconstructed structure matrix corresponding to a reconstructed pixel value of the each image block [Pgs. 8-11, Embodiment 1, Step 250, performing squashing filtering on the singular values of each similar block matrix, and reconstructing image blocks in each similar block matrix using contracted singular values, obtaining matrix with diagonal element contracted using the matrix reconstructing the pixel values of each similar image block in the singular value matrix, and resulting in X^i=UiΛi(τ)Vi*., as reconstructed structure matrix], performing the filtering process on the initial structure matrix to obtain the reconstructed structure matrix including: performing a plurality of singular value decomposition (SVD) processes on the initial structure matrix [Pgs. 8-11, Embodiment 1, Step 220, performing singular value decomposition to obtain singular values of each similar block matrix, and then step 250, performing squashing filtering on the singular values of each similar block matrix, and reconstructing image blocks in each similar block matrix using contracted singular values]; and
reconstructing the each image block based on the reconstructed pixel value of the each image block [Pg. 11, Embodiment 1, Step 250 proceeds to Step 260, with weighting average of all estimated values of each pixel to obtain reconstructed image].
Then, Ugur teaches that the filtering process including one or more point-fixing processes [Paragraph [0034]-[0035], Conversion of floating-point filter coefficients to integer filter coefficients, as point-fixing process].
Lastly, Guo teaches performing the filtering process on the initial structure matrix to obtain the reconstructed structure matrix including: performing a plurality of singular value decomposition (SVD) processes on the initial structure matrix to obtain a plurality of maximum singular values, a plurality of left singular vectors, and a plurality of right singular vectors of the initial structure matrix [Section II. Linear Image Representation, SVD of data matrix S, as initial structure matrix is decomposition according to equation (8), forming U = (u1,…un) and V=(v1,…vn) as left and right singular vectors, respectively, and singular values Σ and σ].

However, neither Gao, Ugur, nor Guo disclose performing the filtering process on the initial structure matrix to obtain the reconstructed structure matrix including: constructing a maximum singular value matrix based on the plurality of maximum singular values; constructing a left singular matrix based on the maximum singular value matrix and the plurality of left singular vectors; constructing a right singular matrix based on the maximum singular value matrix and the plurality of right singular vectors; and determining the reconstructed structure matrix based on the maximum singular value matrix, the left singular matrix, and the right singular matrix.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Examiner, Art Unit 2487